DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11269468. Although the conflicting claims are not identical, they are not patentably distinct from each other because the following reasons.
Claim 1 of the Present Application
Claim 1 of US Patent No. 11269468

A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a first conductor surrounding the conductive core body;

a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;
a power supply circuit having a charging element that is selectively electrically coupled to the first conductor surrounding the conductive core body; and

a control circuit which, in operation, electrically controls the conductive core body and the first conductor surrounding the conductive core body,


wherein the first conductor surrounding the conductive core body, in operation, electromagnetically charges the charging element in the power supply circuit,


wherein the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body in response to receiving a request signal transmitted from an external device, 


wherein the request signal requests one or more of:

charging of the charging element of the power supply circuit,


electrostatic transmission of the signal generated by the signal generating circuit to the position detecting device, and electrostatic shielding of the conductive core body,


wherein, when the request signal requests electromagnetic charging of the charging element of the power supply circuit, the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body, while the conductive core body is not electrostatically shielded, and

wherein the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body such that electromagnetic charging of the charging element of the power supply circuit and electrostatic shielding of the conductive core body are conducted in a time-divisional fashion.



  
A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a first conductor surrounding the conductive core body;

a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;
a power supply circuit having a charging element that is selectively electrically coupled to the first conductor surrounding the conductive core body; and

a control circuit which, in operation, electrically controls the conductive core body and the first conductor surrounding the conductive core body,


wherein the first conductor surrounding the conductive core body has a coil shape and is used to electromagnetically charge the charging element in the power supply circuit,

wherein the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body in response to receiving a request signal transmitted from an external device,

wherein the request signal requests one or more of:

charging of the charging element of the power supply circuit,


electrostatic transmission of the signal generated by the signal generating circuit to the position detecting device, and electrostatic shielding of the conductive core body,


wherein, when the request signal requests electromagnetic charging of the charging
element of the power supply circuit, the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body, while the conductive core body is not electrostatically shielded, and

wherein the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body such that electromagnetic charging of the charging element of the power supply circuit and electrostatic shielding of the conductive core body are conducted in a time-divisional fashion.



Claim 2 of the Present Application



The position indicator according to claim 1, wherein the external device includes the position detecting device.



Claim 2 of US Patent No. 11269468



The position indicator according to claim 1, wherein the external device includes the position detecting device.

Claim 3 of the Present Application


The position indicator according to claim 1, wherein the charging element is a rechargeable secondary battery or a capacitor.



Claim 3 of US Patent No. 11269468


The position indicator according to claim 1, wherein the charging element is a rechargeable secondary battery or a capacitor.

Claim 4 of the Present Application


The position indicator according to claim 1, wherein, when the request signal requests electrostatic charging of the charging element of the power supply circuit, the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body, while the signal generated by the signal generating circuit is not electrostatically transmitted to the position detecting device using the first conductor.



Claim 4 of US Patent No. 11269468


The position indicator according to claim 1, wherein, when the request signal requests electrostatic charging of the charging element of the power supply circuit, the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body, while the signal generated by the signal generating circuit is not electrostatically transmitted to the position detecting device using the first conductor.
Claim 5 of the Present Application



The position indicator according to claim 4, wherein the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body such that electromagnetic charging of the charging element of the power supply circuit and electrostatic transmission of the signal to the position detecting device are conducted in a time-divisional fashion.


Claim 5 of US Patent No. 11269468



The position indicator according to claim 4, wherein the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body such that electromagnetic charging of the charging element of the power supply circuit and electrostatic transmission of the signal to the position detecting device are conducted in a time-divisional fashion.



Claim 6 of the Present Application


The position indicator according to claim 1, wherein the request signal from the external device is received electrostatically.


Claim 6 of US Patent No. 11269468


The position indicator according to claim 1, wherein the request signal from the external device is received electrostatically.


Claim 7 of the Present Application


The position indicator according to claim 1, wherein the request signal from the external device is received wirelessly via a radio signal receiving circuit.



Claim 7 of US Patent No. 11269468


The position indicator according to claim 1, wherein the request signal from the external device is received wirelessly via a radio signal receiving circuit.

Claim 8 of the Present Application


The position indicator according to claim 7, wherein the radio signal receiving circuit receives the request signal using a Bluetooth protocol.



Claim 8 of US Patent No. 11269468


The position indicator according to claim 7, wherein the radio signal receiving circuit receives the request signal using a Bluetooth protocol.

Claim 9 of the Present Application

A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a first conductor surrounding the conductive core body;

a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;

a power supply circuit having a charging element that is selectively electrically coupled to the first conductor surrounding the conductive core body; and

a control circuit which, in operation, electrically controls the conductive core body and the first conductor surrounding the conductive core body,

wherein the first conductor surrounding the conductive core body, in operation, electromagnetically charges the charging element in the power supply circuit,


wherein the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body in response to receiving a request signal transmitted from an external device, wherein the request signal requests one or more of:

charging of the charging element of the power supply circuit,

electrostatic transmission of the signal generated by the signal generating circuit to the position detecting device, and electrostatic shielding of the conductive core body, and

wherein, when the request signal requests electrostatic shielding of the conductive core body, the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body, while the signal supplied to the conductive core body from the signal generating circuit is electrostatically transmitted to the position detecting device from the conductive core body.



Claim 9 of US Patent No. 11269468

A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a first conductor surrounding the conductive core body;

a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;

a power supply circuit having a charging element that is selectively electrically coupled to the first conductor surrounding the conductive core body; and

a control circuit which, in operation, electrically controls the conductive core body and the first conductor surrounding the conductive core body,

wherein the first conductor surrounding the conductive core body has a coil shape and is used to electromagnetically charge the charging element in the power supply circuit,

wherein the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body in response to receiving a request signal transmitted from an external device, wherein the request signal requests one or more of:

charging of the charging element of the power supply circuit,

electrostatic transmission of the signal generated by the signal generating circuit to the position detecting device, and electrostatic shielding of the conductive core body, and

wherein, when the request signal requests electrostatic shielding of the conductive core body, the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body, while the signal supplied to the conductive core body from the signal generating circuit is electrostatically transmitted to the position detecting device from the conductive core body.


Claim 10 of the Present Application

A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a first conductor surrounding the conductive core body;

a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;

a power supply circuit having a charging element that is selectively electrically coupled to the first conductor surrounding the conductive core body; and

a control circuit which, in operation, electrically controls the conductive core body and the first conductor surrounding the conductive core body,

wherein the first conductor surrounding the conductive core body, in operation, electromagnetically charges the charging element in the power supply circuit,


wherein the control circuit, in operation, electrically controls the first conductor surrounding the conductive core body in response to receiving a request signal transmitted from an external device, wherein the request signal requests one or more of:


charging of the charging element of the power supply circuit,

electrostatic transmission of the signal generated by the signal generating circuit to the position detecting device, and electrostatic shielding of the conductive core body, and

wherein the control circuit, in operation, electrically controls the conductive core body and the first conductor surrounding the conductive core body such that the signal generated by the signal generating circuit is transmitted from the conductive core body in a time-divisional fashion to the position detecting device in response to receiving a request signal that requests tilt angle information indicating a tilt angle of the position indicator on the position detecting device.


Claim 10 of US Patent No. 11269468

A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a first conductor surrounding the conductive core body;

a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;

a power supply circuit having a charging element that is selectively electrically coupled to the first conductor surrounding the conductive core body; and

a control circuit which, in operation, electrically controls the conductive core body and the first conductor surrounding the conductive core body,

wherein the first conductor surrounding the conductive core body has a coil shape and is used to electromagnetically charge the charging element in the power supply circuit,

wherein the control circuit, in operation, electrically controls the first conductor having the coil shape and surrounding the conductive core body in response to receiving a request signal transmitted from an external device, wherein the request signal requests one or more of:


charging of the charging element of the power supply circuit,

electrostatic transmission of the signal generated by the signal generating circuit to the position detecting device, and electrostatic shielding of the conductive core body, and

wherein the control circuit, in operation, electrically controls the conductive core body and the first conductor having the coil shape and surrounding the conductive core body such that the signal generated by the signal generating circuit is transmitted from the conductive core body in a time-divisional fashion to the position detecting device in response to receiving a request signal that requests tilt angle information indicating a tilt angle of the position indicator on the position detecting device.


Claim 11 of the Present Application

A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a conductor sleeve surrounding the conductive core body;

a first conductor installed in the casing of the position indicator;


a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;

a power supply circuit having a charging element that is electrically coupled to the first conductor having installed in the casing of the position indicator; and

a control circuit which, in operation, controls the conductive core body, the conductor sleeve, and the first conductor installed in the casing of the position indicator in response to receiving a request signal transmitted from an external device;


wherein the conductive core body is controlled to electrostatically transmit the signal supplied from the signal generating circuit to the position detecting device,


wherein the conductor sleeve surrounding the conductive core body is controlled at least to receive the request signal transmitted from the external device, and


wherein the first conductor installed in the casing of the position indicator is controlled to conduct electromagnetic charging of the charging element of the power supply circuit for driving the position indicator.



Claim 11 of US Patent No. 11269468

A position indicator that electrostatically interacts with a position detecting device including a sensor, the position indicator comprising:

a casing having a pen shape;

a conductive core body including a pen tip that protrudes from an opening on one end in an axial direction of the casing;

a conductor sleeve surrounding the conductive core body;

a first conductor having a coil shape installed in the casing of the position indicator;

a signal generating circuit which, in operation, generates a signal that is supplied to the conductive core body for electrostatically interacting with the sensor of the position detecting device;

a power supply circuit having a charging element that is electrically coupled to the first conductor having the coil shape; and 


a control circuit which, in operation, controls the conductive core body, the conductor sleeve, and the first conductor having the coil shape in response to receiving a request signal transmitted from an external device;



wherein the conductive core body is controlled to electrostatically transmit the signal supplied from the signal generating circuit to the position detecting device,


wherein the conductor sleeve surrounding the conductive core body is controlled at least to receive the request signal transmitted from the external device, and


wherein the first conductor having the coil shape is controlled to conduct electromagnetic charging of the charging element of the power supply circuit for driving the position indicator.



Claim 12 of the Present Application


The position indicator according to claim 11, wherein the external device includes the position detecting device.



Claim 12 of US Patent No. 11269468


The position indicator according to claim 11, wherein the external device includes the position detecting device.

Claim 13 of the Present Application


The position indicator according to claim 11, wherein the charging element is a rechargeable secondary battery or a capacitor.



Claim 13 of US Patent No. 11269468


The position indicator according to claim 11, wherein the charging element is a rechargeable secondary battery or a capacitor.


Claim 14 of the Present Application



The position indicator according to claim 11, wherein the conductor sleeve surrounding the conductive core body is further controlled to transmit the signal generated by the signal generating circuit for electrostatically interacting with the sensor of the position detecting device.


Claim 14 of US Patent No. 11269468



The position indicator according to claim 11, wherein the conductor sleeve surrounding the conductive core body is further controlled to transmit the signal generated by the signal generating circuit for electrostatically interacting with the sensor of the position detecting device.



Claim 15 of the Present Application


The position indicator according to claim 14, wherein signal reception and signal transmission through the conductor sleeve surrounding the conductive core body are controlled by the control circuit in response to receiving a request signal transmitted from the position detecting device.



Claim 15 of US Patent No. 11269468


The position indicator according to claim 14, wherein signal reception and signal transmission through the conductor sleeve surrounding the conductive core body are controlled by the control circuit in response to receiving a request signal transmitted from the position detecting device.

Claim 16 of the Present Application


The position indicator according to claim 15, wherein signal reception and signal transmission through the conductor sleeve surrounding the conductive core body are controlled by the control circuit in a time-divisional fashion.



Claim 16 of US Patent No. 11269468


The position indicator according to claim 15, wherein signal reception and signal transmission through the conductor sleeve surrounding the conductive core body are controlled by the control circuit in a time-divisional fashion.

Claim 17 of the Present Application


The position indicator according to claim 11, wherein the request signal transmitted from the external device is received electrostatically.


Claim 17 of US Patent No. 11269468


The position indicator according to claim 11, wherein the request signal transmitted from the external device is received electrostatically.

Claim 18 of the Present Application


The position indicator according to claim 11, wherein the request signal transmitted from the external device is received wirelessly via a radio signal receiving circuit.

Claim 18 of US Patent No. 11269468


The position indicator according to claim 11, wherein the request signal transmitted from the external device is received wirelessly via a radio signal receiving circuit.

Claim 19 of the Present Application


The position indicator according to claim 18, wherein the radio signal receiving circuit receives the request signal using a Bluetooth protocol.



Claim 19 of US Patent No. 11269468


The position indicator according to claim 18, wherein the radio signal receiving circuit receives the request signal using a Bluetooth protocol.


Claim 20 of the Present Application


The position indicator according to claim 11, wherein the control circuit, in operation, electrically controls the conductive core body and the first conductor installed in the casing of the position indicator to transmit the signal supplied from the signal generating circuit to the position detecting device in a time-divisional fashion in response to receiving a request signal from the position detecting device.


Claim 20 of US Patent No. 11269468


The position indicator according to claim 11, wherein the control circuit, in operation, electrically controls the conductive core body and the first conductor having the coil shape and surrounding the conductive core body to transmit the signal supplied from the signal generating circuit to the position detecting device in a time-divisional fashion in response to receiving a request signal from the position detecting device.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the Present Application anticipates claims 1-20 of US Patent No. 11269468 since pending claims 1-20 are fully contained in the patented claims 1-20 of US Patent No. 11269468.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622